DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of the restriction in the reply filed on 1/26/2022 is acknowledged.  The traversal is on the ground(s) that the restriction “merely recites a conclusion “without adequate reasons or examples”.  This is not found persuasive because it would be clear that the species are independent and distinct based on a review of the different disclosed (see drawings) and claimed (see claims) features of the various embodiments of the invention and that separate searches would be required.  For example, text searching the various distinct and claimed features would be required.  Specifically, searching terms such as: concave, convex, elliptical from the claims. 
The requirement is still deemed proper and is therefore made FINAL.
Additionally, claim 14 is hereby withdrawn by the examiner as being drawn to a feature not present in the elected species.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, and 16 are rejected under 35 U.S.C. 102(a)(1,2)  as being anticipated by Kim et al. US 20170166239.
Kim discloses:
Claim 1, a gear part (see figure 5) having a tooth portion (320) which includes crests (320a) and roots (unnumbered) to be engaged with the worm on the outer circumference of the worm wheel (the device is capable of this function); an insert part (310) provided inside the gear part having insert portions (315) inserted into the crests; and wherein the insert portion comprises at least one of a lateral side protrusion (355) provided on the both sides of the insert portion opposite in the circumferential direction, a lateral side depression provided on the both sides of the insert portion opposite in the circumferential 
Claim 2, wherein the insert part and the gear part is integrally formed (see figure 5).
Claim 3, wherein the insert part has at least two of the lateral side protrusions spaced apart radially from each other (see figure 8).
Claim 4, wherein the insert part has a couple of the end protrusions faced each other circumferentially (353).
Claim 5, wherein the insert part has an end depression depressed radially between the end protrusions (unnumbered, see space between instances of 353 in figure 8).
Claim 10, wherein the insert part has at least two of the lateral side depressions spaced apart radially from each other (see figures 4, 9, 10).
Claim 16, wherein the insert part has an end depression (see space between instances of 353 in figure 9) depressed radially between the end protrusions
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20170166239 in view of Ogura et al. WO 2018021194.

	Ogura teaches extension portions (52b) depressed circumferentially on the both sides of the inside the end depression for the purpose of more reliably transmitting force between gear and support portions.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim and provide extension portions depressed circumferentially on the both sides of the inside the end depression, as taught by Ogura, for the purpose of more reliably transmitting force between gear and support portions.
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20170166239
With respect to claim 10, Kim further discloses: wherein the gear part is formed by mixing of one of polyamide 6, polyamide 66, polyamide 46 or polyamide 12 with 5~40wt% of glass fiber (see claims 9 and 17).
Kim discloses the claimed invention except for the insert part formed by mixing polyamide with 40-60% glass fiber.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize polamide with 40-60% glass fiber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658